DETAILED ACTION
This is the Office action based on the 13119878 application filed March 18, 2011, and in response to applicant’s argument/remark filed on February 9, 2021.  Claims 1, 4, 6-12 and 21-28 are currently pending and have been considered below.  Applicant’s cancellation of claims 2, 3, 5 and 13-20 acknowledged.  
 
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 Allowable Subject Matter
Claims 1, 4, 6-12 and 21-28 are allowed. The following is an examiner's statement of reasons for allowance.With respect to claims 1, 21 and 25, none of the cited prior arts teaches a composition including N- lauroylethylenediamine in the context of these claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Response to Arguments
Applicant's arguments filed February 9, 2021 have been fully considered as follows:
--Applicant’s arguments that the cited prior arts fail to teach the amended features are persuasive.  Claims 1, 4, 6-12 and 21-28 allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS T PHAM whose telephone number is (571) 270-7670.  The examiner can normally be reached on M-F 9am-6pm CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/THOMAS T PHAM/           Primary Examiner, Art Unit 1713